Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William S. Parker appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Parker v. Rand, No. 5:11-ct-03201-F (E.D.N.C. Oct. 18, 2012). We dispense with oral argument because the *263facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.